Citation Nr: 0838802	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  08-06 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disability 
as due to herbicide exposure.

2.  Entitlement to service connection for fatty infiltration 
of the liver as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, 
Independent Claims Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2007 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which, in pertinent 
part, denied entitlement to service connection for the above 
conditions.  

In May 2008, the veteran provided testimony at a 
videoconference hearing before the undersigned.  A transcript 
of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

At his hearing, the veteran contended that he developed red 
blotches during service in Vietnam.  He essentially contends 
that these blotches have been present since service.  An 
examination is needed to obtain a competent medical opinion 
as to whether the veteran has a current skin condition 
related to service.

The veteran contends that the fatty infiltration of his liver 
was caused by his exposure to herbicides during his Vietnam 
service. 

In support of his claim, the veteran has submitted an April 
2008 statement from an occupational and environmental 
medicine consultant providing a link between his current 
fatty infiltration of the liver and his exposure to 
herbicides during active duty service.  However, the record 
also contains a June 1991 letter from the same physician 
linking the veteran's abnormal liver results to his August 
1990 exposure to pesticides.  Furthermore, an August 2002 
ultrasound of the veteran's liver indicates that the 
veteran's fatty infiltration of the liver is likely related 
to his moderate obesity.

An additional question is whether the fatty infiltration 
causes disability.

As the record contains conflicting medical evidence regarding 
the etiology of the veteran's current liver disability, the 
Board finds that a VA examination with an appropriate medical 
opinion are necessary to determine the nature and cause of 
his liver condition.  

Based on the foregoing, this case is REMANDED to the RO or 
the Appeals Management Center (AMC) in Washington, DC, for 
the following actions: 

1.  The veteran should be afforded a VA 
examination, by a dermatologist, if 
feasible, to determine whether he has a 
current skin disease related to service.  
The examiner should review the claims 
folder.  The examiner should also note 
any current skin conditions and express 
an opinion as to whether those conditions 
are at least as likely as not (50 percent 
probability or more) the result of 
exposure to herbicides in Vietnam (such 
exposure is presumed by law) or other 
disease or injury in service, or is 
otherwise related to service.  The 
examiner should provide a rationale for 
the opinions.

2.  The veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any current liver condition.

The claims folder must be made available 
to and be reviewed by the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.  After 
examining the veteran, the examiner 
should proffer an opinion as to whether 
it is at least as likely as not (a 50 
percent or better probability) that any 
current liver condition was caused or 
aggravated by the veteran's exposure to 
herbicides during active duty service.  
The examiner should also opine as to 
whether fatty infiltration of the liver 
may be considered a disability.

The rationale for any opinions should 
also be provided.

2.  If any benefits sought on appeal are 
not granted, a supplemental statement of 
the case should be issued before the case 
is returned to the Board, if otherwise in 
order. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




